[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES ACT OF 1933, AS AMENDED.

Exhibit 10.1

AMENDMENT TO LICENSE AGREEMENT

This Amendment to License Agreement (“Amendment”) dated August 22, 2006
(“Effective Date”), is by and among the Mayo Foundation for Medical Education
and Research, a Minnesota charitable corporation, located at 200 First Street
SW, Rochester, Minnesota 55905-001 (“Mayo”) and Accentia Biopharmaceuticals,
Inc. and Accentia Specialty Pharmacy, Inc., a subsidiary of Accentia, Inc., both
Florida corporations having a place of business at 5310 Cypress Center Drive,
Suite 101, Tampa, Florida, 33609 (collectively, “Accentia”); each a “Party” and
collectively, “Parties.”

WHEREAS, Mayo and Accentia entered into a license agreement of February 10,
2004, as amended (collectively the “License Agreement”) regarding the treatment
of chronic rhinosinusitis and/or asthma with amphotericin-B compounds; and

WHEREAS, Mayo and Accentia wish to provide and clarify the manner in which
non-prescription products, including OTC, health and beauty aides, homeopathic,
and disinfectants, are treated under the License Agreement.

NOW THEREFORE, in consideration of the forgoing and the promises and covenants
set fort below, the Parties agree as follows:

 

  1. Article 1 is hereby expanded by adding the following: “1.30
“Non-Prescription Product” shall mean any Product which Product does not require
sale by a prescription, including but not limited to OTC, health and beauty
aides, homeopathic, and disinfectants. Non-Prescription Products are referred to
herein as “NPP Products”.

 

  2. Article 3 is expanded by adding the following: “3.012(d) an exclusive
world-wide license to use, offer for sale, sell, develop, manufacture and have
manufactured NPP Products (“NPP License”). Without limiting the exclusivity of
the NPP License, Mayo shall have the right to consent to each NPP Product before
Accentia can commercialize such NPP Product under the NPP License, which consent
Mayo may withhold in its reasonable discretion. Mayo hereby consents to the
first NPP Product, which is any NPP Product that includes [*] at a concentration
of [*].

 

  3. Article 4 is expanded by adding the following: “4.11 With regard to NPP
Products:

(a) Accentia shall pay to Mayo the following upfront Royalty: (i) [*] Dollars
($[*]) on the date hereof; (ii) a Warrant to purchase Four Hundred and Fifty
Thousand (450,000) shares of Accentia Common Stock an exercise price of Three
Dollars and Fifty Cents ($3.50) per share for a period of five (5) years to be
issued on the date hereof and vesting according to the following schedule
150,000 warrants immediately, 150,000 warrants at the first year anniversary of
Effective Date and 150,000 warrants at the second year anniversary of the
Effective Date and (iii) at such time as Accentia commences the sale of a second
NPP Product and for each NPP Product for which Accentia commences sales
thereafter, an additional [*]. The

 



--------------------------------------------------------------------------------

up-front Royalty is non-refundable and is not an advance or creditable against
any royalty or other payment otherwise due here under;

(b) In lieu of any other Earned Royalties under the License Agreement, Accentia
shall pay to Mayo Earned Royalties on all NPP Products according to the
following schedule: (i) [*] percent ([*]%) of all Sales of NPP Products from the
date of invoice for first sale of such NPP Product until one year from such
date; (ii) [*] percent ([*]%) of all Sales of NPP Products for the one year
period following the last day set forth in (i) above; and (iii) [*] percent
([*]%) of all Sales of NPP Products from the day following the last day set
forth in (ii) above;

(c) With the exception of any sublicenses between Accentia and an Accentia
subsidiary which is an Affiliate as defined in Paragraph 1.02, in addition to
the Earned Royalty obligations set forth herein, Accentia shall pay Mayo [*]
percent ([*]%) of any upfront Sublicensing Revenue received from any sublicense
of an NPP Product. Accentia shall be permitted to deduct from payment to Mayo
that part of Sublicensing Revenue attributable to royalties on Sales for which
Accentia has paid an Earned Royalty to Mayo pursuant hereto. Accentia shall have
the burden of documenting such deduction to Mayo; and

 

  (d) Accentia can sublicense the right to use, offer for sale, sell, develop,
manufacture and have manufactured any NPP Product to any subsidiary of Accentia
provided the Accentia subsidiary is an Affiliate of Accentia as defined in
Paragraph 1.02 hereof and further provided that any such sublicense complies
with each of the following requirements: (i) Accentia shall remain liable for
the subsidiary’s compliance with the License; (ii) the Sublicensee shall agree
to comply with all applicable terms of the License, including but not limited
to, to indemnify Mayo, in accordance with Section 6.05 of the License for uses
by the subsidiary of the sublicensed Patent Rights and Know-How; (iii) the
sublicense shall be effective as of the date Mayo receives Notice from Accentia
and shall terminate on the last to expire claim within the Patent Rights;
(iv) notwithstanding anything to the contrary, the sublicense shall terminate
ninety (90) days after marketing approval by the FDA of the NPP Product so
sublicensed as a prescription product for the treatment of chronic
rhinosinusitis and/or asthma; (v) nothing herein grants the Accentia subsidiary
or Accentia the right to develop any NPP Product as an FDA Product; and (vi) any
sublicense must: (a) contain an agreement by the subsidiary not to seek FDA
approval for any Product or Compound as a prescription; (b) be limited as
provided herein; and (c) contain and be consistent with all the terms and
conditions of the License (including, without limitation, provisions relating to
Sales, limitation on name use, confidentiality and indemnification), or the
sublicense shall be null and void; (vii) Accentia shall remain liable for the
subsidiary’s compliance with the License and the sublicense, including to
indemnify Mayo, in accordance with Section 6.05 of the License for uses by the
subsidiary of the sublicensed Patent Rights and Know-How; (viii) Mayo shall be
listed as a third party beneficiary in any sublicense regarding the Patent
Rights and Know-How; (xi) if Accentia or its subsidiary desires to sublicense a
NPP Product

 

2



--------------------------------------------------------------------------------

other than to a subsidiary of Accentia which is an Affiliate as defined in
Paragraph 1.02 hereof, it must obtain Mayo’s prior written consent for each such
Product, which consent Mayo is not obligated to give and (x) Accentia has issued
and delivered the Warrant to Mayo as provided in Paragraph 4.11(a) (iii) above.

 

  3. Except as amended hereby, the License Agreement, as amended, remains in
full force and effect.

(signatures on following page)

IN WITNESSETH WHEREOF, the parties have executed this Amendment on the day and
year first above written.

 

“ACCENTIA”

ACCENTIA BIOPHARMACEUTICALS, INC.

By:   /s/ Frank E. O’Donnell, Jr. M.D.   Chairman and CEO

 

ACCENTIA SPECIALTY PHARMACY, INC. By:   /s/ Frank E. O’Donnell, Jr. M.D.  
Chairman

 

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH By:   /s/ Steven P. Van
Nurden   Assistant Treasurer

 

3